Citation Nr: 1827628	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

The Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1991 to November 1991 and from August 1992 to July 1995.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and Oakland, California, respectively.  The October 2009 rating decision denied the claim for an increased rating in excess of 20 percent for the lumbar spine disability.  The April 2011 rating decision granted service connection for radiculopathy of the right lower extremity, at a 10 percent disability rating, effective October 19, 2010.

In May 2015, August 2016 and October 2017, the Board remanded the matter to the RO for further evidentiary development.


FINDINGS OF FACT

1.  Forward flexion of the Veteran's lumbar spine was at least 60 degrees, with no evidence of ankylosis of the lumbar spine.  

2.  The Veteran's radiculopathy of the right lower extremity more nearly approximates mild paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2017).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, DCs 5242, 5243, 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.§ 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 505.  

Lumbar Spine

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran is currently assigned a 20 percent disability for his lumbar spine disability, under DC 5003-5242.  

Degenerative arthritis of the spine, which falls under DC 5242, is to be rated under DC 5003.  Specifically, DC 5003 addresses degenerative arthritis, and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, DC 5003.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a , DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id.

Normal range of motion of the lumbar spine is 90 degrees of flexion, and 30 degrees for each of extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a , Plate II.

DC 5242 is part of the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm or guarding not resulting in abnormal gait or spinal contour; or there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

 A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

 A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The Veteran's treatment records reflect that forward flexion of the spine was no less than 60 degrees.  See e.g. June 2009 Pain Management Outpatient Initial Visit Note (reflecting that flexion of the spine was about 60 degrees and painful); see also September 2009 Pain Management Clinic Note.  No evidence of ankylosis were found in any of his treatment records.

During a September 2009 VA examination, the Veteran indicated that he had back pains that are made worse by prolonged standing, prolonged walking, prolonged sitting and undertaking activities that require bending or lifting.  He indicated that he was not sure what aggravated his pain, but that he had pain with almost any activity.  See September 2009 VA examination.  On physical examination, the VA examiner noted that he walked at a slower pace but with normal gait, and that he was able to walk on heels, as well as tiptoes.  Id.  The VA examiner noted that on range of motion testing, he expressed pain, but that on forward flexion (bending), he was able to bend to 80 degrees, at the level of the hips.  Id.  Spinal extension was at 30 degrees, right and left lateral bending were at 25 degrees each, trunk rotations were at 50 degrees each, and straight leg raising was negative, bilaterally.  Id.  The VA examiner also conducted a DeLuca examination and determined that although the Veteran expressed pain, he was able to do three repetitions of range of motion without significant aggravation of pain or fatigability or lack of endurance or loss of range of motion.

During a November 2015 VA examination on the lumbar spine, the Veteran reported having chronic back pain, in which he had flare-ups in the lower back 10/10, three to four times a month for the preceding six months prior to this VA examination.  At that time, he denied use of a cane, walker, wheelchair or crutches.  Id.  On range of motion testing, forward flexion was at 80 degrees; extension was at 25 degrees; right lateral flexion was at 30 degrees; left lateral flexion was at 30 degrees; right lateral rotation was at 30 degrees; and left lateral rotation was at 30 degrees.  Id.  Although the VA examiner noted pain on the examination, the VA examiner also determined that it did not result in or cause functional loss.  Id.  The VA examiner further noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Id.  However, the VA examiner indicated that he was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because the Veteran was not examined immediately after repetitive use over a period of time.  Id.  Additionally, he stated that the was also unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during or immediately after a flare-up.  Id.  This VA examination further reflects that the Veteran did not have guarding or muscle spasm of the lumber spine, muscle atrophy, and no ankylosis of the lumbar spine.

To assess the current degree of impairment, the Veteran was afforded another VA examination on his lumbar spine in December 2017.  At this VA examination, the Veteran complained of moderate to severe lumbar spine with repetitive bending, repetitive lifting 20 pounds and greater, on nonweightbearing and weightbearing.  He reported flare-ups of the lumbar spine, describing the functional impairment of his flare-ups as occurring once a week with him having to rest 1-4 hours during flare-ups.  Id.  On range of motion testing, forward Flexion was at 60 degrees; extension was at 15 degrees; and range of motion was abnormal but did not contribute to a functional loss.  Id.  The VA examiner noted that there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine noted.  Id.  He further noted that the Veteran was able to perform repetitive use testing with at least 3 repetitions.  Id.  Moreover, the VA examination report reflects that there was no additional loss of function or range of motion after three repetitions, but that pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over time.  Id.  Although the VA examination was not conducted during a flare-up, the VA examiner nonetheless determined that pain, weakness, fatigability or incoordination significantly limited functional ability with flare up.  Id.  However, there was no guarding or muscle spasm of the lumbar spine; no muscle atrophy and no ankylosis of the lumbar spine.

After a review of all pertinent medical evidence of record, the Board finds that a rating higher than 20 percent for the Veteran's lumbar spine disability is not warranted.  As noted above, the next possible higher rating is 40 percent, which requires a finding of forward flexion of the lumbar spine at 30 degrees or less; or favorable ankylosis of the entire lumbar spine.  However, there is no evidence that the forward flexion of the Veteran's lumbar spine was at 30 degrees or less; and/or there is no evidence that the Veteran has favorable ankylosis of the entire lumbar spine.

The Board has considered the DeLuca criteria.  However, a rating higher than 20 percent for the lumbar spine disability, under this criteria, is not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  Although the most recent VA examination for the lumbar spine, from December 2017, reflects that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time and with flare-ups; and that pain was a factor that caused functional loss, this does not in itself show further functional impairment, but rather, reflects the very symptoms and functional impairment upon which the 20 percent rating is already assigned.  Accordingly, a rating higher than 20 percent is not warranted when sections 4.40 and 4.45 are considered.  See DeLuca, 8 Vet. App. at 206 - 07.  Rather, the 20 percent currently assigned contemplates the increased pain and limitation of motion the Veteran experiences.  

Radiculopathy of the Right Lower Extremity

The Veteran is currently assigned a separate 10 percent disability rating for radiculopathy of the right lower extremity, under DC 5242-8520.  See 38 C.F.R. § 4.124a.  As applied here, hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2017).  In this particular case, the first set of four digits, 5242, is the diagnostic code for degenerative arthritis of the spine, as noted above; whereas the second set of four digits after the hyphen, 8520, is the diagnostic code used to rate the residuals of paralysis of the sciatic nerve.  Id.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2017).  

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.

The terms "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  However, VA's Adjudication Manual provides that "moderate" incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See M21-1 III.iv.4.N.4.c.  "Moderately severe" incomplete paralysis exists when motor and/or reflex impairment at a grade reflecting a high level of limitation or disability is expected.  Some atrophy may be present.  Id.  In cases of "severe" incomplete paralysis of the sciatic nerve, marked muscular atrophy is expected.  Id.  The use of such terms by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the level of paralysis present.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  M21-1 III.iv.4.N.4.d.; 38 C.F.R. §§ 4.2 , 4.6.

A December 2010 VA examination and opinion reflects that the Veteran had a slight sensory change on the outside of the right thigh and that straight leg raising was slightly positive on the right.  He further noted that he did not have any motor deficits due to radiculopathy in the lower extremities, he had control of his bowels and bladder, and that the radiation of pain into the outside of his right thigh was due to degenerative joint disease of the lumbar spine.

A November 2015 VA examination reflects that on reflex examination, deep tendon reflexes of the right knee and right ankle were normal.  On sensory examination, which included sensation to light touch (dermatome) testing, the VA examination reflects that the right upper anterior thigh (L2) was normal, the right thigh/knee (L3/4) was normal, the right lower leg/ankle (L4/L5/S1) was normal; and right foot/toes (L5) were normal.  See November 2015 VA examination.  The VA examination also reflects that the Veteran had intermittent mild pain (usually dull) on the right lower extremity.  Although there was no finding of paresthesias and/or dysesthesias, mild numbness of the right lower extremity was noted.  Id.  No other signs or symptoms of radiculopathy of the right lower extremity were found, and the VA examiner determined that the severity of the Veteran's radiculopathy of the right lower extremity was mild.  Id.  

A December 2017 VA examination reflects that on reflex examination, deep tendon reflexes of the right knee and right ankle were normal.  On sensory examination, which included dermatome testing, the VA examination reflects that right upper anterior thigh (L2) was normal; right thigh/knee (L3/L4) was normal; right lower leg/ankle (L4/L5/S1) was normal; but that right foot/toes (L5) had decreased sensation.  See December 2017 VA examination.  The VA examination also reflects that the Veteran manifested mild intermittent pain in the right lower extremity; mild paresthesias and/or dysesthesias; and mild numbness.  Id.  No other symptoms of radiculopathy of the right lower extremity were noted, and the VA examiner determined that involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve on the right side) were mild in terms of the severity of the radiculopathy of the right lower extremity.  Id.  Additionally, the VA examiner also determined that no other neurologic abnormalities or findings, such as bowel or bladder problems/pathologic reflexes, that could be related to the lumbar spine disability, were found.  Id.

After a review of all pertinent evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted.  There is no evidence of combinations of significant sensory changes and reflex or motor changes of a lower degree; nor is there evidence of motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment).  Therefore, an initial increased rating of 20 percent, for moderate paralysis of the sciatic nerve, s not warranted.

The Board has considered whether the Veteran has any additional neurologic conditions associated with his service-connected lumbar spine disability, other than radiculopathy of the right lower extremity, which could be rated separately.  However, as noted above, the record does not reflect any bowel or bladder complaints that could be associated with his lumbar spine disability.  

Finally, as an alternative to the General Rating Formula, the Veteran may be assigned a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  Therefore, the Board has also considered whether a rating under this Formula is warranted.  However, Note (1) of this Formula specifies that incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician, id., but there is no evidence that the Veteran was ever prescribed bed rest for any incapacitating episodes.  Thus an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.


ORDER

Entitlement to an increased rating in excess of 20 percent is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted.



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


